—Appeal by defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered January 26, 1984, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed (see, People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816).
The court did not abuse its discretion in denying, without a hearing, defendant’s motion to withdraw his guilty plea, which had been voluntarily made after defendant was fully informed of his rights. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.